

 
 

--------------------------------------------------------------------------------

 

Schedule of Material Differences


NOTE
PAYEE
AMOUNT
1
Aspen Country, LLC
$56,426.27
2
Aspen Country, LLC
$601,805.73
3
Aspen Country, LLC
$564,261.65
4
Aspen Country, LLC
$3,423,189.27
5
Scrub Oak, LLC
$1,134,831.98
6
Scrub Oak, LLC
$1,134,831.98
7
Scrub Oak, LLC
$106,932.57
8
Scrub Oak, LLC
$2,416,139.61
9
Scrub Oak, LLC
$1,069,325.59
10
Scrub Oak, LLC
$6,487,245.30





PROMISSORY NOTE
([PAYEE])


$[AMOUNT] Date: December 30, 2010




FOR VALUE RECEIVED, the undersigned, Nu Skin International, Inc., a Utah
corporation (the “Debtor”), hereby promises to pay to the order of [PAYEE], a
Utah limited liability company (the “Payee”), the principal amount of [AMOUNT]
($[AMOUNT]) (the “Original Principal”).  Principal shall be payable according to
the schedule detailed below.  The due date for payment is subject to
acceleration, upon the occurrence of certain events as described below.  This
Note does not bear interest except in the case of an Event of Default, as
defined below.


1. Nature of Obligation and Assignability.
 
1.1 Nature of Obligation.  Debtor has made and delivered this Note to Payee in
connection with the transactions contemplated by that certain Real Estate
Purchase and Sale Agreement (the “Purchase Agreement”) dated as of December 30,
2010, by and among Debtor and Payee, pursuant to which Payee agreed to sell and
Debtor agreed to purchase certain real property as described in the Purchase
Agreement in return for, among other consideration, the delivery of and
performance by Debtor under this Note.
 
1.2 Assignability.  It is contemplated that this Note shall be endorsed by Payee
to one of the members of Payee, and distributed to such member in partial
redemption of such member’s interest in Payee, by such endorsement.  Following
such endorsement and delivery to such member, Debtor shall pay such member in
lieu of Payee, and such member shall have all of the rights of Payee hereunder,
including without limitation the right to direct the method of payment and
provide wire transfer instructions under Section 2.4 hereof, and employ all
remedies available to Payee in the enforcement hereof, and receive and give
notices and provide an address for receipt of notice under Section 4.1.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Payment and Prepayments
 
2.1       Scheduled Payments.  The principal of this Note and any accrued but
unpaid interest due on such date shall be payable in two (2) installments (each
an “Installment Payment Date”) as follows:
 
First installment, due January 3, 2011, in the amount of Ninety-nine Percent
(99%) of the Original Principal.


Second installment due January 31, 2011, in the amount of the remaining
outstanding principal together with any accrued but unpaid interest.
 
2.2 Prepayment.  The Debtor shall not prepay the principal amount of this Note
in whole or in part.  Any prepayment shall bear a penalty of ten percent (10%)
of the Original Principal.
 
2.3 Accrual of Interest.  Interest shall accrue only after an Event of Default
and be calculated on the basis of a 360-day year of twelve 30-day months.
 
2.4 Method of Payment.  All payments (including prepayments) by the Debtor on
account of this Note shall be paid to the Payee by wire transfer in accordance
with instructions provided by the Payee in writing or such other reasonable
means as Payee may direct.
 
2.5 Payment Dates.  If any Installment Payment Date is a Saturday, Sunday or
holiday, the payment to be made on such date shall be paid on the business day
immediately prior thereto.
 
2.6 Acceleration.  The entire principal balance of this Note shall become due
and payable immediately upon the occurrence of an Event of Default, as defined
herein, unless the Event of Default has been cured within any grace period
expressly set forth herein.
 
3. Default
 
3.1 Events of Default.  An “Event of Default” occurs if
 
(i)           the Debtor defaults in the payment of any installment of the
principal amount of this Note;
 
(ii)           the Debtor pursuant to or within the meaning of any Bankruptcy
Law (as defined below)
 
(a)           commences a voluntary case or proceeding;
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           consents to the entry of an order for relief against it in an
involuntary case or proceeding;
 
(c)           consents to the appointment of a Custodian of it or for all or
substantially all of its property; or
 
(d)           makes a general assignment for the benefit of its creditors; or
 
(iii)           a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that
 
(a)           is for relief against the Debtor in an involuntary case or
proceeding;
 
(b)           appoints a Custodian of the Debtor or for all or substantially all
of its property; or
 
(c)           orders the liquidation of the Debtor;
 
and in each case described in subsection (iv) the order or decree remains
unstayed and in effect for 60 days.
 
The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee assignee, liquidator, sequestrator or similar official under any
Bankruptcy Law.
 
3.2       Acceleration; Waiver.  At any time following any occurrence of an
Event of Default, Payee may, at Payee’s option, declare the entire principal of
the Note then remaining unpaid to be due and payable immediately upon notice to
Debtor and/or provide notice to the Debtor that the Default Rate of Interest
shall apply.  At any time following any occurrence of an Event of Default, and
after a declaration as provided as to applicability of the Default Rate of
Interest in the last sentence, all amounts due under this Note shall bear
interest at the Default Rate of Interest.  The “Default Rate of Interest” means
the lesser of 10% per annum or the highest rate allowed by law under Utah
law.  Any forbearance, failure or delay by Payee in exercising any right or
remedy under this Note or otherwise available to Payee shall not be deemed to be
a waiver of such right or remedy, nor shall any single or partial exercise of
any right or remedy preclude the further exercise of such right or remedy.  The
Debtor hereby waives presentment by Payee for payment, demand, notice of
dishonor and nonpayment of this Note, and consents to any and all extensions of
time, renewals, waivers or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note.
 
3.3 Payment of Costs.  If an Event of Default occurs, the Debtor will pay to the
Payee such further amount as shall be sufficient to cover the costs and expenses
of collection, including without limitation, reasonable attorneys’ fees and
expenses.
 
4. Miscellaneous
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.1       Notices.  Any notice to be given to any party shall be served
personally, by facsimile, or by certified mail (return receipt requested,
postage prepaid), and shall be deemed complete on the date the notice is
personally served, or the date on which a facsimile was received, or the date on
which it was deposited in the mail, depending on the method of service.  Notice
shall be given as follows, unless written notice of change of address is given
to all parties:
 
If to Payee:                                [PAYEE]
86 N. University Ave., Suite 420
Provo, Utah 84601
Attn: Brooke B. Roney, Manager
Fax No. 763-4564


With a Copy to:                    
Callister Nebeker & McCullough
Parkview Plaza I, Suite 600
2180 South 1300 East
Salt Lake City, Utah 84106
Attn: Damon E. Coombs
Fax No. 801-746-8607




If to Debtor:              
Nu Skin International, Inc.
75 West Center St.
Provo, Utah 84601
Fax No. 801-345-5026


With a Copy to:                
Stoel Rives
201 So. Main St., Suite 1100
Attn:  Thomas A. Ellison
Fax No. 801-578-6999


4.2 Waiver; Amendment.  No waiver or modification of any of the terms of this
Note shall be valid or binding unless set forth in a writing specifically
referring to this Note and signed by Holders and Makers’ Representative, and
then only to the extent specifically set forth therein.  None of the provisions
hereof and none of Holders’ rights or remedies under this Note on account of any
past or future defaults shall be deemed to have been waived by Holders’
acceptance of any past due installments or by any indulgence granted by Holders
to Makers.
 
4.3 Jurisdiction; Venue.  Debtor and Payee agree that any dispute arising out of
this Note shall be subject to the exclusive jurisdiction of the state and
federal courts in the State of Utah.  For that purpose, Debtor hereby submits to
the jurisdiction of the state and federal courts of Utah.  Debtor hereby
irrevocably agrees and consents to the exclusive jurisdiction of and venue in
such courts, and agrees not to assert in any such action that any such court
lacks personal jurisdiction or assert any defense to venue in such court based
on inconvenience.  Debtor further agrees to accept service of process out of any
of the aforesaid courts in any such dispute by notice provided in accordance
with Section 4.1 or service by any other means legally available.  Nothing
herein contained, however, shall prevent Payee from bringing any action or
exercising any rights against (i) Debtor, or (ii) the assets of Debtor within
any other state or jurisdiction.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.4 WAIVER OF JURY TRIAL.  DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT DEBTOR MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OFANY PARTY HERETO.
 
4.5 Law Governing.  This Note and the rights and obligations of the parties
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Utah, without regard to its conflicts of law rules.
 
4.6 Attorneys’ Fees.  Notwithstanding any other provision herein, if any action
at law or in equity is necessary to enforce or interpret the terms of this Note,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which such party may be
entitled.
 
4.7 Binding Effect.  This Note inures to the benefit of Payee and binds the
Debtor and its heirs, successors and assigns.
 
IN WITNESS WHEREOF, the Debtor has caused this Note to be duly executed on the
date first above written.


NU SKIN INTERNATIONAL, INC.


By:  /s/D. Matthew
Dorny                                                              
       D. Matthew Dorny, Vice President










 
 

--------------------------------------------------------------------------------

 


















(Endorsement on next page)









 
 

--------------------------------------------------------------------------------

 







ENDORSEMENT


Pay to the order of [___________] (“Assignee”), that certain Promissory Note
payable to [PAYEE], a Utah limited liability company, dated December 30, 2010,
in the original principal amount of $[AMOUNT].  Assignee is a member of Payee.


[PAYEE], a Utah limited liability company


By:           ______________________________
Brooke B. Roney, Manager


Date:           December 30, 2010










 


 
 

--------------------------------------------------------------------------------

 
